DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered. 
Claims 1, 5, 10, and 14 are amended and claims 6 and 15 are canceled in response to the last office action. Claims 1-5, 7-14, and 16-18 are pending. Moloney et al and Kaminski et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moloney et al [US 2019/0370005 A1] in view of Khubaib et al [US 2011/0055515 A1].
As to claims 1 and 10, Moloney et al teach a processing system using a round-robin mechanism [e.g., “In some embodiments, the arbitration block is configured to grant access to the one of the plurality of RAM tiles in a round-robin manner” in paragraph 0008], comprising:
at least one core [e.g., “In some embodiments, the plurality of processing elements comprises at least one vector processor and at least one hardware accelerator” in paragraph 0011; SHAVE 0-11 in fig. 18], used to develop a plurality of tasks [e.g., “The advantage of scheduling tasks using a compiler and the scheduler is that the compiler and the scheduler can automatically schedule tasks based on operations performed by the tasks” in paragraph 0137; “In an image processing application, a scheduler can be configured to divide up processing tasks amongst processors by dividing an image into strips.  For example, the image can be divided into vertical strips or horizontal strips of a predetermined width” in paragraph 0151; “The processors 1802 may use the CMX memory 412 for storing instructions or data while hardware filter accelerators 1804 use CMX memory 412 to store data” in paragraph 0162];
a plurality of accelerator function units (AFUs) [e.g., “In some embodiments, the plurality of processing elements comprises at least one vector processor and at least one hardware accelerator” in paragraph 0011; SIPP FILTER 0 1804-0, SIPP FILTER 15 1804-15 in fig. 18], wherein each of the AFUs is used to execute at least one task of the tasks correspondingly, and the task corresponds to a plurality of memory access requests [e.g., “The runtime scheduler 1210 can operate on the host RISC processor 1306 in a multicore system and can schedule tasks across the processing elements, 
a memory access unit [e.g., “In some embodiments, at least one hardware accelerator can be coupled to the memory slices via a separate bus.  The separate bus can include an associated accelerator memory controller (AMC), which is configured to receive requests from at least one hardware accelerator and to grant, to the hardware accelerator, an access to a memory slice through the related memory slice controller” in paragraph 0092], comprising:
at least one pipeline resource [e.g., “The arbiter and source multiplexing generates read/write address and 64-bit data to control the 4x SRAM tiles in response to priority access from the 8 input sources” in paragraph 0170]; and
an arbitrator [e.g., Round Robin arbiter 2204 in fig. 22], selecting one of the AFUs using a round-robin method at each clock period to transmit a corresponding memory access request of the selected AFU to the pipeline resource, so that the pipeline resources executes the memory access request of the selected AFU to read or write data related to the task [e.g., “The hardware cycle-oriented arbitration block can include 
Moloney et al do not explicitly teach, however Khubaib et al teach wherein the memory access unit uses a first identification code comprised by each of a plurality of page table entries to indicate a page table entry corresponds to which one of the AFUs [e.g., PROCESSOR ID 40 in fig. 2; “If it is determined in block 56B that that the owner of the page information as indicated in the processor ID field is different than the requesting processor, then the process proceeds to performing a snoop request, block 58.  If it is determined in block 56B that the requesting processor and the owning 
As to claims 2 and 11, Moloney et al do not explicitly teach, however Khubaib et al teach wherein the core and the AFUs share a plurality of virtual addresses of the processing system to access a memory through the memory access unit [e.g., “In the present invention, each TLB entry is augmented (i.e., extended) to hold information about the characteristics of the page.  A page is marked ‘private’ if it is accessed by only one processor, and marked ‘shared’ when more than one processor accesses it.  When a memory request from a core is processed, during the TLB lookup for the virtual to physical address translation, the private/shared information about the page is also stored in the TLB” in paragraph 0024 of Khubaib]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Khubaib et al’s teaching above in order to increase accessibility and/or integrity in accessing the shared memory shareable by the core and the AFUs of Moloney et al.
As to claims 3 and 12, the combination teaches wherein the memory access requests are generated by the AFUs according to the corresponding task, the data related to the memory access requests is stored in the virtual addresses [e.g., “In some embodiments, a tile 502 can also be referred to as a logical RAM block” in paragraph  et al].
As to claims 4 and 13, the combination teaches a microcontroller, coupled between the core and the AFU to analyze the task and dispatch the task to the corresponding AFU according to features of the task [e.g., “Thus the SW scheduler 1120, which can run on a RISC processor 1122, can detect that the correct number of lines of data is contained in the shared buffer 1118 before signalling to the element 2 1104 that it can commence the filtering operation” in paragraph 0128 of Moloney et al].
As to claims 5 and 14, Moloney et al do not explicitly teach, however Khubaib et al teach wherein the memory access unit uses a translation look aside buffer (TLB) to temporarily store the plurality of page table entries which are most likely to be used by the AFU in a page table when accessing a memory, and each of the page table entries is used to store a mapping between virtual addresses and physical addresses [e.g., TLB 30 in fig. 2; “In the present invention, each TLB entry is augmented (i.e., extended) to hold information about the characteristics of the page.  A page is marked ‘private’ if it is accessed by only one processor, and marked ‘shared’ when more than one processor accesses it.  When a memory request from a core is processed, during the TLB lookup for the virtual to physical address translation, the private/shared information about the page is also stored in the TLB” in paragraph 0024]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Khubaib et al’s teaching above in order to increase 
As to claims 7 and 16, the combination teaches wherein each of the memory access requests comprises a second identification code to indicate which one of the AFUs corresponds to the memory access request [e.g., “The first step of the method is processing a memory request from a processor as indicated by block 50” in paragraph 0036, “Further, if the processor ID field 40 of the TLB entry 32 is the same as the requesting processor, no snoop is sent” in paragraph 0028 of Khubaib et al].
As to claims 8 and 17, the combination teaches wherein the memory access request determines whether or not the second identification code matches a first identification code of the page table entries to determine whether to use the page table entry for accessing the memory or not [e.g., “If it is determined in block 56B that that the owner of the page information as indicated in the processor ID field is different than the requesting processor, then the process proceeds to performing a snoop request, block 58” in paragraph 0037 of Khubaib et al]
As to claims 9 and 18, the combination teaches a scheduler, used to schedule the memory access requests corresponding to the tasks based on a sequence in which the memory access requests are received by the AFUs and to transmit results of the memory access requests to the corresponding AFU [e.g., figs. 10-17; “Thus the SW scheduler 1120, which can run on a RISC processor 1122, can detect that the correct number of lines of data is contained in the shared buffer 1118 before signalling to the element 2 1104 that it can commence the filtering operation” in paragraph 0128 of Moloney et al].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jung et al [US 2017/01285968 A1] teach memory access unit uses a first identification code comprised by each of a plurality of page table entries to indicate a page table entry corresponds to which one of the AFUs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        9/8/2021